Title: To George Washington from David Humphreys, 21 May 1794
From: Humphreys, David
To: Washington, George


               
                  My dear Sir.
                  Lisbon May 21st 179[4]
               
               I am confident it will not escape your recollection, that no Person of your acquaintance, has been more sparing or cautious in introducing Strangers or Others to your protection & good offices. But in the present instance, I feel myself justified in recommending to your particular notice & favor, the Chevalier de Freire, Minister Resident for Her Most Faithful Majesty to the United States.  His personal worth, the good-will he has long manifested to the U.S., the excellent character of the Sovereign he represents, the favorable dispositions of that Sovereign & the Nation towards our Country, and the extreme kindness with which I have been received by all ranks of People from the highest to the lowest, are so many strong motives, which irresistibly conspire to make me wish he may be as well satisfied with my Country, as I am with his—With sentiments of the most sincere
                  
                  affection & respect I have the honor to be Your most devoted & very humble Servt 
               
                  D. Humphreys
               
            